Citation Nr: 0714574	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-00 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming




THE ISSUE

Propriety of the amount of VA pension benefits the veteran 
received from January 1, 2003 until April 30, 2004.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 
determination of the St. Paul, Minnesota Regional Office (RO) 
of the Department of Veterans Affairs (VA), which amended the 
veteran's monthly disability pension payments for 2003 and 
part of 2004.  The veteran's claims file is under the 
jurisdiction of the Cheyenne, Wyoming RO.  

In May 2005, the veteran submitted a brief statement 
pertaining to a separate February 2005 determination by the 
St. Paul RO, which amended the veteran's disability pension 
payments for 2004 and part of 2005.  It does not appear that 
the RO responded to this statement.  Consequently, this 
matter is referred to the Cheyenne RO for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.     


REMAND

The veteran essentially contends that he did not receive the 
appropriate amount of monthly disability pension payments 
from January 1, 2003 to April 30, 2004 and that he did not 
receive reimbursement of 95 percent of his reported 2003 
calendar year unreimbursed medical expenses.  To adequately 
evaluate the veteran's claim, it is necessary for the Board 
to review all documentation pertaining to the calculation and 
provision of the pension payments in question.  

The record does contain a December 2003 letter from the RO 
indicating that the veteran's monthly pension payments were 
to be amended to $302 per month effective December 1, 2003.  
This letter states that the rate change was based on a 
December 2003 cost of living adjustment and the RO's 
determination that the veteran's countable income was $6267.  
The letter also indicated that the RO determined the 
veteran's countable income by considering the $7771 the 
veteran received from the Social Security Administration 
(SSA) in 2003 (based on monthly payments of $647.40) and the 
$2 he received from other sources, and by considering his 
estimated unreimbursed medical expenses of $2000.   

The record also contains a subsequent, April 2004, amendment 
to the veteran's pension payments (the determination which 
spurred his current appeal) indicating that VA had determined 
that the veteran was actually entitled to higher monthly 
disability pension amounts.  This amendment noted that the 
adjustment was based on review of the veteran's eligibility 
verification report (EVR), including reported medical 
expenses for 2003 of $2,431.  The amendment also explained 
that the monthly pension amounts were calculated by 
subtracting the veteran's countable annual income from the 
maximum annual rate and then dividing by 12 (and rounding to 
the nearest whole dollar).

In a subsequent, March 2005, statement of the case (SOC), the 
RO indicated that the monthly amounts of pension payments the 
veteran received in 2003 and early 2004 ($299 per month for 
January 1, 2003 to November 30, 2003 and $302 per month for 
December 1, 2003 to April 30, 2004) were calculated based on 
his projected unreimbursed medical expenses of $2000.  
However, since his subsequent, February 2004, medical expense 
report showed actual medical expenses of $2,431.00, the 
pension amounts were adjusted using the actual $2431 paid.  
Consequently, according to the RO's records, the veteran was 
issued a retroactive check for $468 on or about May 5, 2004 
to account for the entire difference between the aggregate 
monthly disability pension payments he initially received 
from January 1, 2003 to April 30, 2004 and those to which he 
was actually entitled.  The RO appended an accounting to this 
SOC showing that this difference amounted to $468.  

A June 2005 supplemental SOC (SSOC) explained that VA does 
not reimburse veterans for paid medical expenses but that the 
amounts of such expenses may serve to reduce countable income 
(for purposes of determining monthly VA pension amounts) in 
accordance with 38 C.F.R. § 3.271(g).   
While the record as summarized above is helpful in beginning 
to evaluate the veteran's claim, documentation necessary to 
address the matter at hand appears to be incomplete.  From 
his correspondence, the veteran appears to be disagreeing 
with: (1) The calculations of the amounts of monthly pension 
to which he was entitled during the period of time in 
question.  (2) The amounts of pension he was actually paid 
for the period of time in question.  (3) That he was not 
reimbursed for the paid/unreimbursed medical expenses he 
documented.  In that regard, the claims file does not appear 
to contain EVRs with accompanying medical expense reports for 
calendar years 2002 and 2003 showing the veteran's reported 
income, his unreimbursed medical expenses, and his estimated 
future medical expenses.  Furthermore, the file does not 
appear to include documentation of issuance of all of the 
checks he reportedly received, specifically the $468 check 
issued on or about May 5, 2004.  In addition, the file does 
not appear to contain a notice (similar to that in December 
2003) as to when the monthly pension payment was amended to 
the $299 amount shown on the accounting accompanying the 
March 2005 SOC.  In other words, based on the current record 
it is not possible to independently calculate precisely the 
amounts of pension the veteran was entitled to receive, and 
those he actually received.  This information/documentation 
is needed for proper appellate review.          

Finally, although a June 5, 2005 SSOC advised the veteran 
that his annual documentation of unreimbursed medical 
expenses is not for purposes of reimbursement, but to allow 
for retroactive recalculation of the prior year's pension 
benefits, it appears that he still does not comprehend the 
purpose of the documentation, as his arguments on appeal 
continue to seek reimbursement.  In light of his continued 
arguments in this regard, further notice/explanation appears 
advisable.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the record 
claims file contains all information 
necessary to calculate the amounts of 
monthly pension the veteran was entitled 
to receive for the period from January 1, 
2003 until April 30, 2004, and to 
corroborate the amounts he was actually 
paid.  Specifically, this should 
encompass:  a) copies of the veteran's EVR 
and medical expense reports for 2002 and 
2003; b) documentation of issuance of the 
$468 retroactive check sent on or around 
May 5, 2004; c) the notice explaining the 
amendment of the veteran's monthly pension 
payment to $299 ( as shown on the 
accounting appended to the March 2005 
SOC); and d) any additional documents or 
information used in calculating the 
veteran's initial and amended monthly 
pension amounts from January 1, 2003 to 
April 30, 2004.  The veteran should be 
advised of date of issuance (and amount) 
of each check encompassing pension 
payments for the period of time in 
question, and should be asked to confirm 
that he received such checks.  If he 
disputes receipt of any check issued, 
documentation of issuance/his receipt of 
the check in question must be associated 
with the claims file.

2.  The RO should then review the matter 
at hand in light of any additional 
information received.  If no revision in 
the veteran's pension for the period of 
time in question is deemed necessary, the 
RO should issue an appropriate SSOC (that 
includes, once again, a clear and complete 
explanation of the monthly pension amount 
calculation process, and that there is no 
provision in the pension law for 
reimbursement of unreimbursed medical 
expenses, but that such are used to 
retroactively recalculate the amount of 
the prior year's entitlement).  The 
veteran should be advised that if he 
continues to disagree with the 
determination on appeal, for purposes of 
proper appellate consideration of his 
appeal he should specify whether he 
disagrees with the amount of pension to 
which he was entitled during the period of 
time in question, the amounts he actually 
received, or both.  After he has had the 
opportunity to respond, the case should be 
returned to the Board, if appropriate, for 
further appellate review.  No action is 
required of the appellant until he is 
notified.         

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

